CARPENTER, J.
This is an action brought to recover damages for personal injuries sustained by the plaintiff by reason of being' struck by an automobile truck owned by the defendant company and driven by its servant on Dean Street, in the City of Providence, in June, 1925. At the trial of the case the jury returned a verdict for the plaintiff in the sum of $15,000 and thereupon, in due time, the defendant filed a motion for a new trial, alleging the usual grounds. The matter is now before this Court upon said motion.
It appeared from the evidence of the plaintiff’s witnesses that Mary Gallo was a child about 33 months old and, on the day in question, her mother stood behind an ice cart on Dean Street in said Providence, facing the rear of the cart; that Mary Gallo, the little girl, had hold of her left hand, and that the mother stood so that the rear wheel of the ice cart on the left hand side as she stood facing the rear of the cart — the wheel which was on the outside of the cart in the street— was approximately in the center of her body, which brought the little girl outside of the ice cart in the street; that the defendant’s truck came along and struck the little girl, snatching the child from the mother’s hand, and by reason of being struck by said truck the child was permanently and seriously injured.
The defendant’s evidence tended to show that the child stood behind her mother and did not have hold of the mother’s hand, and as the truck came along, without warning she darted into the street in front of the truck or into the truck, and was struck.
These two versions of the accident were submitted to the jury, and from their verdict the jury apparently found that the plaintiff’s version was the correct one.
The injuries to the child were very serious, and this Court cannot describe them as well as the testimony of Dr. Hammond, a wellknown orthopedic surgeon of the City of Providence. The jury saw the injuries and heard the evidence submitted to them by Dr. Hammond and assessed the damages sustained by the plaintiff at $15,000, the full amount of the ad damnum named in ithe writ and declaration. This verdict upon its face seems large, but *68the Court, after listening to and reading over the testimony given by Dr. Hammond at the trial, cannot say that the sum of $15,000 is excessive. Therefore, the Court feels that the jury were justified in returning the verdict which they did return, and that substantial justice has been done.
For plaintiff: E. Raymond Walsh.
For defendant: Messrs. Henshaw, Lindemuth & Baker.
Motion for a .new trial denied.